DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites “a fluoropolymeric tubular member” then references “the tubular member” in line 3 and then “the fluoropolymeric tubular member” in line 5 of the claim. The recitation of “the tubular member” is confusing and should be amended to read “the fluoropolymeric tubular member” in order for the claim to be consistent. 
In claim 1, the preamble recites a method for making a medical balloon, however in the claim there is no limitation stating a medical balloon is formed. The claim recites forming a “layered balloon body”. 
NOTE: The Examiner would suggest amending the claim to read “A method of making a layered balloon” or amending the claim to recite a step of forming a medical balloon. 
Claim 2 recites the limitation "the portions of the outermost polymeric layer and the underlying layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “wherein the formed balloon body”, should read “formed layered balloon body” to be consistent with claim 1.
In claim 4, the preamble recites a method for making a medical balloon, however in the claim there is no limitation stating a medical balloon is formed. The claim recites forming a “composite balloon”. 
NOTE: The Examiner would suggest amending the claim to read “A method of making a composite balloon” or amending the claim to recite a step of forming a medical balloon. 
Claim 4 recites “a thermoplastic balloon preform” in line 2 then further recites “balloon preform” in lines 2-3 and “the thermoplastic balloon preform” in lines 3-4. The recitation of “balloon preform” is confusing and should be amended to read “thermoplastic balloon preform” in order to show consistency throughout the claim. 
Claim 5 recites the limitation "the portions of the outermost polymeric layer and the underlying layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, recites applying a therapeutic agent to the balloon body “prior to mounting on a catheter” but claims 1 and 4 form which claim 7 depends does not recite mounting the balloon body on a catheter. 
Claim 9 recites “wherein radially expanding the balloon preform and the tubular member” however, claim 4 does not require radially expanding the tubular member. 
Claim 9 recites the limitation "thermoplastic polymer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “wherein radially expanding the balloon preform and the tubular member” however, claim 4 does not require radially expanding the tubular member. 
Claim 10 recites the limitation "the layered balloon preform" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the thermoplastic polymer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11recites “wherein radially expanding the balloon preform and the tubular member” however, claim 4 does not require radially expanding the tubular member. 
Claim 11 recites the limitation "the layered balloon preform" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the polymeric tubular member" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim should read “the fluoropolymeric tubular member”. 

Claim 13 recites the limitation "the polymeric tubular member" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim should read “the fluoropolymeric tubular member”. 
Regarding claim 17, the phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggerholm et al. (US 2013/0261547) in view of Bacino et al. (US 2013/0226131).
Aggerholm et al. discloses an assembly for forming a balloon. The assembly comprises a mold defining a chamber (see 112 of Fig. 7); a thermoplastic balloon preform (see (0017 and 131 of Fig. 7) and a tubular member disposed about the balloon (strengthening element). The thermoplastic preform and tubular member are disposed in the chamber (see Fig. 7).
Aggerholm et al. fails to teach the strengthening member is a polymeric tubular member having a porous microstructure as required by claim 14. 
Bacino et al. discloses a balloon that is capable of expanding. The balloon comprises a reinforcing layer formed of porous PTFE membrane (see 0078).  The reinforcing layer provides support to the balloon and helps define its shape, diameter and compliance (see 0078). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Aggerholm et al. to include the reinforcing porous PTFE membrane and the strengthening element as taught by Bacino et al. One would have been motivated to do so since both are directed to balloon assemblies having reinforcing or strengthening tubes where Bacino et al. further teaches the porous PTFE can be used as such materials to provide the desired support and withstand stresses of high pressures. 


Allowable Subject Matter
Claims 15-16 and 18-21are allowed.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 15, Bacino et al. discloses a process for making a medical balloon (see abstract). The balloon is formed using a fluoropolymeric tubular member (see 0016, 0020). The balloon is formed by helically wrapping a PTFE membrane around a mandrel, heated, compressed and then reheated (see 0111-00131). The prior art fails to teach forming the balloon via blow molding using the flurorpolymeric tubular member formed from a precursor as claimed. 
Conclusion
There are no prior art rejections over claims 1-13. The prior art of Aggerholm et al. (US 2013/0261547) discloses a process for forming a medical balloon where a raw tubing in placed in a mold, the tubing is inflated (expanded) and heated so the tubing is stretched. The tubing is further heated to soften or melt and is cooled to form the medical balloon (see abstract). Aggerholm et al. discloses a reinforcing layer over the tubing but fails to teach the use of a porous fluoropolymer tubing or heating to a temperature that is greater than the glass transition temperature but lower than the melting point temperature of the preform. 
Gonzalez et al. (US 6863757) discloses a process for forming a medical balloon which a porous polymeric material is compacted by placing a heat shrink material over the tube and heating (See abstract). Gonzalez et al. discloses radially expanded the heat shrink tube before placing it on the porous polymeric tube and then stretching down the porous polymeric tube before heat shrinking (see col. 5,k lines 57-63). Gonzalez et al. teaches the porous polymeric material can be expanded PTFE (see col. 4, lines 7-18). 
Lee et al. (US 8052638) discloses forming a multilayered balloon that resists shredding and premature rapture (see abstract). The balloon is formed in a mold at a temperature between eh glass transition temperature of the outer layer and the glass transition or melting temperature of an inner layer (see abstract).  The balloon if formed by extruding a tubular material that is a blend of a first and second material. The tube is expanded in a balloon mold (see col. 4 lines 26-37). 
Bacino et al. discloses a balloon that is capable of expanding. The balloon is formed of expanded PTFE. 
The prior art fails to teach or suggest forming a medical balloon by placing a fluoropolymeric tubular member having porous microstructure over a thermoplastic balloon preform into a mold and heating to a temperature above the glass transition temperature but less than the melting temperature of the thermoplastic balloon perform as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715